Appeal from order entered November 20, 1961, made on motion of the Justice presiding denying the application for ¡a preference in this action for personal injuries, unanimously dismissed, with $20 costs and disbursements to defendant-respondent. No appeal lies from an ex parte order. (Civ. Prac. Act, § 609; Weisberg v. McGuigan, 12 A D 2d 450; Gouvakis v. 490 Tenth Ave. Corp., 6 A D 2d 1035.) Appellant’s remedy is a motion for reconsideration. (Vallen v. Fifth Ave. Coach Corp., 5 A D 2d 769.) Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.